10.58a


Second Amendment to Executive Employment Agreement


This Second Amendment (the “Amendment”) is made on this 8th day of May, 2007,
but as of the 23rd day of February, 2007 by and between Gene Logic Inc., a
Delaware corporation (the “Company”), and Philip L. Rohrer, Jr. (the
“Executive”).


The parties to this amendment have previously entered into an Executive
Employment Agreement dated October 11, 1999 that was amended by a First
Amendment dated as of October 24, 2006 (said agreement and amendment being
herein referred to collectively as the “Agreement”).


On February 22, 2007, the Company’s Board of Directors approved certain changes
to the terms of the Executive’s Agreement and the Executive agreed to such terms
and this amendment is being executed to document those changes and evidence the
agreement of the parties to such terms. Terms not otherwise defined herein shall
have the meanings as defined in the Agreement.




Therefore, the parties to this amendment hereby agree as follows:



1.
Base Salary. Section 2 of the Agreement is hereby amended by adding a new
sentence after the first sentence of Section 2 to read as follows:



For calendar year 2007, Rohrer shall receive an annualized base salary of
$275,000.



2.
Incentive Compensation. Subsection 4.1 is hereby amended by adding the following
sentences at the end thereof as follows:



For calendar year 2007, Rohrer shall receive incentive compensation of 50% of
his base salary, payable within 2 ½ months after the end of 2007, so long as
Rohrer’s employment by the Company on a full -time basis continues through
December 31, 2007. This payment is in lieu of any other cash bonus or cash
incentive compensation payment from the Company for Rohrer’s work during 2007.
If Rohrer’s employment by the Company on a full-time basis terminates prior to
December 31, 2007, he shall not be entitled to any incentive compensation
payment for his work in 2007 under this subsection, but may be entitled to
compensation under Section X.



3.
Severance Payment. Section X is hereby amended by adding a new bullet after the
other bullets in subsection (a) as follows:




 
§
If employment of the Executive is terminated by the Company prior to the end of
2007 without cause, in addition to any other severance payment to which he is
otherwise entitled, he will also receive, within fifteen days after termination
of employment, a lump sum payment equal to the balance of his 2007 salary and
incentive compensation as if he had worked through December 31, 2007 that has
not previously been paid.




4.
Additional Change of Control payment. Subsection (c) of Section X is hereby
further amended by adding the following after the first sentence of such
subsection:



However, notwithstanding the preceding sentence or any conflicting or
inconsistent terms of the Company’s Executive Severance Plan, if employment of
the Executive is terminated by the Company prior to the end of 2007 without
cause and if Executive is entitled to benefits under the Executive Severance
Plan, in addition to any other severance payment to which he is otherwise
entitled thereunder, the Executive will also receive, within fifteen days after
termination of employment and becoming entitled to payment under the Executive
Severance Plan, a lump sum payment equal to the balance of his 2007 salary and
incentive compensation as if he had worked through December 31, 2007 that has
not previously been paid, as described in subsection X(a) above.


 
 

--------------------------------------------------------------------------------

 
 

5.
Term. Section 6 is hereby amended by adding a new sentence at the end of such
subsection as follows:



Notwithstanding the above, from and after February 22, 2007, the term of
employment hereunder shall be for a period ending on December 31, 2007, subject
to renewal by agreement of the parties, and, notwithstanding any stated term,
Company may terminate this Agreement at any time as provided in Section 7, and
subject to the terms of Section X.
 

6.
Miscellaneous:

Except as specifically provided herein, the Agreement remains in full force and
effect and unmodified.


To evidence their agreement to the terms of this Second Amendment, Executive has
signed and Company has caused its duly authorized representative to sign this
Second Amendment as of February 23, 2007


Gene Logic Inc.
 
By: /s/ Charles L. Dimmler, III
Charles L. Dimmler, III
CEO & President
Executive
 
/s/ Philip L. Rohrer, Jr.
Philip L. Rohrer, Jr.


